UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-7770


DREW BRINSON,   a/k/a   Drew   H.   Brinson,   a/k/a   Drew   Howard
Brinson,

                Petitioner - Appellant,

          v.

WARDEN M. RIVERA,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(6:12-cv-02075-DCN)


Submitted:   February 28, 2013                 Decided:   March 15, 2013


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Drew Brinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Drew Brinson, a federal prisoner, appeals the district

court’s   order   accepting    the   recommendation   of   the   magistrate

judge and denying relief on his 28 U.S.C.A. § 2241 (West 2006 &

Supp. 2012) petition.       We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        Brinson v. Rivera, No. 6:12-cv-02075-DCN

(D.S.C. Oct. 1, 2012).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court    and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      2